 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDcourage membership in the Union thereby engaging in unfair labor practices pro-scribed bySection 8(a)(3) and(1) of the Act.5.The aforesaid unfair labor practies having occurred in connection with theoperation of Respondent's business as set forth in section 1, above,have a close, inti-mate,and substantial relation to trade,traffic,and commerce among the several Statesand substantially affect commerce within the meaning of Section 2(6) and (7) ofthe Act.[Recommendations omitted from publication.]Jat Transportation Corp.,et al.andInternational Brotherhoodof Teamsters,Chauffeurs,Warehousemen,and Helpers, TaxiDrivers and Terminal Employees,Local Union 826, Petitioner.CasesNos. 2-110-9948-50, 2-RC-9953-57, 2-110-9960, 2-110-9964-66, 2-RC-9968-77, 2-RC-9979-89, 2-RC-9991-93, 2-RC-9995-98, 210-10000-03, $ RC 10005, 2-RC-10007-08, 210-10013,2-110-10015-19,2-RC-10021-25,2-RC-10027-28,and2-RC-10290.April 18, 1961SUPPLEMENTAL DECISION, CERTIFICATIONS, ANDDIRECTIONPursuant to a Decision,Order,and Direction of Elections issuedby the Board on August23, 1960,1electionsby secret ballot were con-ducted on September 13 through September 16, 1960, under the direc-tion and thesupervisionof theRegionalDirector for the SecondRegionamong theemployeesin the appropriateunits.Upon the con-clusion of the elections the parties were furnished with tallies of ballotswhich showed that of the 59 directed elections, listed in Appendix A,attached to the Regional Director's report, in 57 of the elections theUnions involved did not receive a majority of the validballots cast,and that in 2 elections a participating union received a majority ofthe valid ballots cast. In the remaining five elections as indicated onpages 4, 6, 7, 8, and 11 of the Regional Director's report, the resultswere not conclusive, as the challenged ballots were determinative ofthe election.The Petitioner filed timely objections to conduct affect-ing the results and the conduct of the elections.'In accordance with the Board'sRules and Regulations,the Re-gional Director conducted an investigation of both the challenges and1128 NLRB 780.2In a stipulation approved by the Board on January 3, 1961,the Petitioner withdrewits objections in theDee Bee Garage Corp.,et al.,Case No.2-RC-9954, one of the above-mentioned five elections in which the challenged ballots were determinative,and theparties agreed that certain challenged ballots be opened and counted and that a revisedtally of ballots be issuedThe revised tally of ballots showed that the Petitioner receiveda majority of the valid ballots cast,and it was certified by the Regional Director as therepresentative of the employees in the appropriate unit. In the absence of exceptionsthereto, the Board adopts the certification as issued by the Regional Director,and herebysevers this case from the instant proceeding131 NLRB No. 39. JAT TRANSPORTATION CORP., ET AL.123the objections, and thereafter issued and duly served upon the partiesreports on challenged ballots and objections, in which he recom-mended that all the objections be overruled, except as to certain objec-tions involvingSuper Operating Corp., et al.,Case No. 2-RC-9988,which he recommended be consolidated for hearing with a scheduledunfair labor practice hearing involving related conduct.The Re-gional Director also recommended that the Petitioner be certified asthe exclusive collective-bargaining representative of the employees atatTrans Maintenance, Inc., et al.,Case No. 2-RC-10003, and thatthe Metropolitan Taxi Workers Union be certified as the exclusivecollective-bargaining representative of the employees in the appro-priate unit at the57th Street Management Corp., et al.,Case No.2-RC-10290.He further recommended that certification of resultsbe issued as to employees in the remaining units in which the votescast were determinative, exceptingSuper Operating Corp.He alsomade specific recommendations and fi_idings as to the disposition ofthe challenged ballots in the remaining elections.The Petitionerfiled timely exceptions to the Regional Director's report on objections.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Leedom, and Fanning].The Board has considered the Petitioner's objections, the RegionalDirector's report, and the exceptions thereto, and hereby adopts thefindings and recommendations of the Regional Director with the fol-lowing additions and modifications :As to the Petitioner's objections relating to the conduct affectingthe results of the election, in the absence of specific exceptions thereto,we shall adopt the Regional Director's recommendations that objec-tions A-1, 3, 5, 6,3 7, 8, 9, and 10 be overruled, and we hereby over-rule them.As to objection A-2, we agree with the Regional Directorthat the nature of the propaganda complained of does not warrantdeparting from the Board's general rule of not policing the repre-sentations therein involved and, in our opinion, the employees them-selves were able to determine the truth or falsity of the propaganda .4As to objection A-4, relating to the payment of $2 by certain Em-ployers as "lunch" money to employees who attended preelectionmeetings, in the absence of some showing that such meetings wereheld within the 24-hour period immediately preceding the electionsinvolved, or that such payment were conditioned upon how the em-8 By Order issued on December 15, 1960, such objections involvingSuper OperatingCorp ,Case No 2-RC-9988, were consolidated for hearing with Case No. 2-CA-7559,wherein unfair labor practices involving similar conduct were involved.4 See,e.g.,Pinkerton's National Detective Agency, Inc.,124 NLRB 1076, 1077;TheLundy Packing Company,124 NLRB 905, 907-908;TheCrossCompany,123 NLRB 1503,1506,The Baltimore Luggage Company,123 NLRB 1289, 1290 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees voted, we find, in agreement with the Regional Director, thatthe conduct complained of does not warrant setting aside the election.'In its exceptions going to the preparation and the conduct of theelection, the Petitioner generally alleges that the Regional Directoracted arbitrarily and capriciously.It appears from the RegionalDirector's report that he prepared for the instant elections in accord-ance with standard Regional Office procedures.He obtained from theEmployers lists containing the names of putative eligible voters andadvised the Petitioner that such lists were available for checking atthe Regional Office on September 1, 1960. In its exceptions, the Peti-tioner alleges that because of the large number of employees involvedit could not check their individual status in the approximately 13 daysallotted.Moreover, as the Petitioner admittedly made no effort toattempt such a check, or requested the Regional Director for addi-tional time, or suggested any other reasonable method for checkingthe lists, we find no merit in its contentions relating thereto.'Because of the large number of employees involved and the natureof the Employers' operations, the Regional Director was confrontedwith the need for a practical procedure of eliminating from theeligibility lists the names of casual employees excluded under theBoard's eligibility definition set out in the original Decision herein.Under the circumstances, we believe that the Regional Directorproperly exercised his discretion by preparing and serving upon theparties a list of employees who, by reference to the payroll records,appeared to be ineligible as casual employees.Although the Pe-titioner did not then take exception to this list, or the names of anyindividuals contained therein, or suggest any affirmative method foranalyzing the payrolls, it now asserts in its exceptions that the Re-gional Director failed to examine the Employer's payrolls in anyconsistentmanner, or apply a uniform standard of regularity ofemployment in separating the casual employees from regular andregular part-time employees. In support of this contention, the Pe-titioner refers to the 5 elections in which challenges were determin-ative,noting that approximately 3 percent of "regular full-timedrivers" were inadvertently omitted from the eligibility list, and thatthe Regional Director's resolutions of the challenged ballots of 17named individuals appear to be inconsistent and lacking formal stand-ards.We find no merit in the Petitioner's contentions'6 SeeThe National Sugar Refining Company of New Jersey,4NLRB 276, 279; AlbionMalleable Iron Company,104 NLRB 225, 227;Federal Silk Mills,107 NLRB 876,877-878;Bordo Products Company,119 NLRB 79, 84.6 Cf.Interboro Chevrolet Co , Inc.,113 NLRB 118,119-1207 The Petitioner does not refer to any specific rulings on challenges it would have theBoard reverse,but appears to be citing the rulings on the individuals in question merelyas illustrative of its general contention that the RegionalDirectorin preparing theeligibility lists for the elections and in ruling on the challenges in the five electionsfailed to apply consistent standards.In these circumstances,we find the exceptions are JAT TRANSPORTATION CORP., ET AL.125In our opinion, the inadvertentomission of a smallpercentof regu-lar employees from the eligibility lists in the 5 elections in questionis insufficient to raise materialissues asto the proper conduct of theseelections, or the other 59 elections as to which there is no evidence.Nor does it necessarily indicate any impropriety by either the Em-ployer or the Board agents.Eligible lists are merely a tool utilizedby the Board to facilitate an orderly election and do not purport tobe a final list of all eligibles.Our challenge procedure generallyguarantees the right to every individual who asserts an employeestatus to appear at the polls and cast a ballot, even though his namemay not appear on an eligibility list.No claim is made here that anyemployee who presented himself at the polls was denied an oppor-tunity to vote.Thus, in the instant five elections, a number of em-ployees who were not on the list of eligibles appeared at the pollsand voted.Other employees whose navies may have been omittedfrom lists in other elections could have done likewise.'As for the resolution of the 17 challenged ballots, we have examinedthe basis for the Regional Director's findings and recommendationsin detail and find that, except in the cases of John Culbertson (RealCab Co.) John L. Worthen, Louise llerdon, and Frank Meanin;er(all of Clinton Taxi Co.), his findings are adequately supported.Although we believe that it is possible to differ with his findings andrecommendations in regard to the four individuals named above, weare unable to conclude that such deviations, if any, indicate a ca-pricious application of the Board's criteria, and are sufficient to war-rant overturning the elections.9The Regional Director permitted the Petitioner the opportunity tohave observers at all elections.The Petitioner was apparently ableto obtain employees to volunteeras observersat only a minority ofthe elections,and requestedthe opportunityto use outside observers atthe remainingelections.In the absenceof agreementby the Em-ployers, the Regional Director refused to permit such observers, andin its exceptions the Petitioner contends the Regional Director there-insufficient to raise any material issues with respect to the Regional Director's individualrulings and we, accordingly,adopt his recommendations with regard thereto.However,as discussed below, we have considered the rulings on the challenges in question as partof the Petitioner's general contention that they establish arbitrary action on the RegionalDirector's part.8To the extent that the Petitioner is arguing that there may have been errors anddiscrepancies in the eligibility lists used in elections as to which there is no evidence, wefind such contentions in the nature of postelection challenges which the Board will notconsider.DMoreover, it is clear that the Petitioner was in no way prejudiced by the RegionalDirector's rulings on the four individuals.For, in the case of the Clinton Taxi Company,involving three of the four individuals in question,it appears from the tally of ballotsbased upon the Regional Director's findings and recommendation,that the Petitioner hasobtained a majority of the valid votes cast,and following this recommendation, we arecertifying the Petitioner.As for the fourth individual involved,his vote could not inany case have affected the results of the election in which he was involved. 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDby abused his discretion. It is well-settled that the use of observers ata Board-ordered election is a privilege and not a right, and that thepresence of observers other than Board agents is not required by theAct.10Nevertheless, it is standard procedure to permit the parties touseemployees,and unusual to permitoutsideobservers.We find thatthe Regional Director's adherence to our normal procedure did notconstitute an abuse of the broad discretion granted him by the Boardin the holding of elections.As a method of identifying employees, the Board agents madeuse of "hack licenses" and social-security cards. In its exceptionsthe Petitioner contends that such methods of identification were in-adequate, but has presented no evidence to indicate that the methodsused were subject to abuse or improperly handled by the Board agents.Under all the circumstances, we find that the methods of identificationhere used were reasonable, and find no merit to the Petitioner'sgeneral assertions.Finally, as to the Petitioner's allegations that the free choice of theemployees was interfered with because the election sites were selectedby the Regional Director and were on the Employer's premises, it isestablished Board policy to permit the Regional Director wide dis-cretion in making arrangements with respect to conduct of elections.In the absence of some specific showing that prejudice resulted, weshall adopt the findings of the Regional Director that the sites selectedwere suitable, and overrule the Petitioner's objections.In view of the foregoing, and upon consideration of all the excep-tions, including those not specifically discussed, we find, except as tocertain objections involvingSuper Operating Corp.,noted above, thatthey raise no material and substantial issues warranting the reversalof the Regional Director's findings and recommendations, and wedeny the Petitioner's request for a hearing.Also, in the absence ofspecific exceptions thereto, we shall adopt the Regional Director'srecommendations as to the challenged ballots.Accordingly, we shallprovide for appropriate certifications in those elections in which thevote was conclusive, and shall, as provided below, direct that the chal-lenged ballots in the remaining elections listed below be opened andcounted, and revised tallies of ballots issued.[The Board directed that the Regional Director for the SecondRegion shall, within 10 days from the date of the instant Supple-mental Decision, open and count the ballots of the employees of theEmployers listed on pages 5, 7, and 11, of the Regional Director'sreport, and proceed further in accordance with the Board's Rules andRegulations.]10 SeeAugustaCartageCompany,120 NLRB 73, 74. GUILD INDUSTRIESMANUFACTURING CORP.127[The Board certified that the majority of the valid ballots was notcast for the Unions in the appropriate units of the Employers listedin Appendix A attached to theRegionalDirector's report (except atTrans Maintenance Inc., et al., 57th Street Management Corp., et al.,andSuper Operating Corp., et al.)and that said labororganizationsare not the exclusive representatives of the Employers in the appro-priate units.][The Board certified the International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers, Taxi Drivers and TerminalEmployees, Local Union 826, as the designated collective-bargainingrepresentative of the employees in theunitsfound appropriate at theTrans Maintenance, Inc., et al.,(2-RC-10003) and atClinton TaxiCorp., et al.,(2-RC-9956) and also certified Metropolitan Taxi Work-ersUnion as the designated collective-bargaining representative ofthe employees in the unit found appropriate at the57th Street Man-agement Corp., et al.(2-RC-10290.).]MEMBER FANNING, dissenting in part :The Petitioner contends that the Regional Director did not ruleconsistently on challenged ballots.There was a total of 64 suchballots and the Petitioner's brief cited 17 of them as examples insupport of its position.My colleagues concede that 4 of these 17 mayhave been wrongly decided by the Regional Director but dispose ofthem on the ground there has been no prejudice in those specificinstances.I cannot agree with this procedure.The nature of the Petitioner'sposition requires an examination of the rulings on all the challenges.That the Petitioner has raised a substantial issue as to the correctnessof the rulings amply appears from the finding of the majority itselfthat almost 25 percent of the rulings examined were dubious. I donot attempt at this time to say whether the Regional Director wasright or not.But I think that an issue has been fairly raised whichrequires that we examine all the rulings on challenges.In all other respects I concur in the Board's decision.Guild IndustriesManufacturing Corp.'andFloridaStateCouncil of Carpenters,United Brotherhood of Carpenters &Joiners of America,AFL-CIO,Petitioner.Case No. 12-RC-1079.April 19, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Alan D. Greene, hearing'The name of the Employer appears as amended at the hearing.131 NLRB No. 24.